﻿Mr. President, since it is now my turn to speak in the general debate, I should like to say how much I welcome your unanimous election as President of the thirty-fourth session of the General Assembly and I congratulate you most warmly in a brotherly manner, and sincerely wish you complete success in the discharge of this very lofty function.
29.	Your election seems to me to be a special tribute paid to your qualities as a skilled diplomat, and it is also recognition by all of the praiseworthy efforts you have always made since you have represented your country with so much distinction at the United Nations with a view to realizing the objectives of the Organization.
30.	I wish to assure you that the delegation of the Ivory Coast will co-operate fully towards the successful discharge of your mission.
31.	I should also like to express my gratitude to your predecessor, Mr. Indalecio Lie'vano, who was good enough to place his eminent qualities at the service of our Organization by presiding over the thirty-third session of the General Assembly to the satisfaction of all.
32.	Allow me also to express our gratitude, admiration and esteem to the Secretary-General, Mr. Kurt Waldheim, who in his activities has always seemed to us to be a true pilgrim of peace, and we reiterate our unswerving support of his indefatigable efforts to ensure the triumph of the just cause of our Organization.
33.	We are gratified by the admission of Saint Lucia to the United Nations family, which proves once again the universality of the Organization. It gives us pleasure to extend to the members of its delegation our warmest congratulations and most cordial welcome and to assure them of our genuine desire to co-operate with them in the United Nations and to maintain relations of sincere friendship and mutual confidence with their country.
34.	In some ways it may be said that peace reigns in the world. Indeed the violent hostility which marked relations between the East and the West after the Second World War has given way to detente. Under the influence of a certain number of factors it seems to have been agreed to have the two concepts of a just order which divide the world confront each other not through recourse to force but through peaceful coexistence.
35.	An important factor which promoted this happy evolution in East-West relations is undoubtedly the determination of a large number of States to remain aloof from the two antagonistic blocs and to work to bring about a rapprochement between them for the benefit of peace.
36.	A no less important factor was the appearance of new great Powers in the world with a consequent proliferation of nuclear weapons and a redistribution of the power of political decision. The configuration of the international community which was bipolar is now tending to become multipolar.
37.	It is undeniable that the threat of an apocalypse presented by the arsenals of the super-Powers has also contributed to a relaxation in relations between East and West. The peace we are experiencing is, then, based on terror and does not protect us from war. It is fragile. An accident is always possible, and there could be an irreparable outbreak at any time as the result of faulty reasoning. Moreover, the great Powers have only given up their direct confrontation. They are in conflict through third countries.
38.	The violation of human rights, particularly in the developing countries, is also a source of conflicts.
39.	Finally, there are risks of confrontation between the North and the South that threaten peace. The developing countries desperately denounce the inequity of the present economic order which perpetuates their impoverishment, and enables the developed countries which established it to become continually richer.
40.	In their desire to redress one of the consequences of this economic order—the constant deterioration in their terms of trade—the developing countries which are oil producers raised the price of that raw material. This led to an economic crisis in the developing countries that are not oil producers, particularly the most disadvantaged of them, for it is they which feel the effects most severely. 
41.	The Government of the Ivory Coast is firmly convinced that the fundamental objectives of the United Nations—peace and the well-being of peoples in justice and freedom—cannot be fully achieved until States have abandoned the time-worn principle of the balance of power, which endangers the arms race and war, and instead make a permanent dialogue the basis for their relations. What does this mean? It means that in its conduct each people must look at the intellectual and spiritual foundations of its concept of the world and of its actions through the eyes of others, in sincere and reciprocal confidence and with profound respect for the truth concerning others, putting aside all prejudices, arbitrary simplifications and pre-conceived ideas, which often obstruct a clear and distinct vision of people and things, and seeking positively the points of common ground for a better mutual understanding of the ideals of life which lead us to act as we do.
42.	In that way it will be possible progressively to establish harmony among peoples, sort out their differences and create an atmosphere unfavourable to the birth of conflicts.
43.	But we believe that it is necessary also to have recourse to dialogue to solve the existing problems and conflicts, of whatever kind, in order to minimize confrontation, wars and their wake of destruction of human lives and belongings, homeless persons, refugees, indescribable suffering and misery, or to prevent a final break between the antagonists and bring about a reconciliation between them so that clashes will not end in irreversible hatred.
44.	That is why the Ivory Coast has always been in favour of the negotiations between all the parties to the Zimbabwe tragedy. We welcome with satisfaction the agreement reached between the Heads of Government of the Commonwealth Countries at the Lusaka meeting, which made it possible to convene the Constitutional Conference in London. We are following the work of that Conference with interest. We are pleased by the results already achieved by the parties and we hope that the United Kingdom, the administering Power of the Territory, under whose aegis the Conference is being held, will assume its responsibilities to the full and succeed in reaching a settlement that will satisfy all the parties. For its part the United Nations should, in our view, be prepared to assist, should it consider it to be necessary, m the implementation of any decisions that might be taken for the attainment of the objectives of the Conference.
45.	We hope whole-heartedly that the London negotiations will lead shortly to reconciliation between all the inhabitants of Zimbabwe—between blacks as well as between blacks and whites—and to conclusions making possible the peaceful and democratic decolonization of the Territory.
46.	From all the evidence the course of an internal settlement in Namibia on which South Africa seems to have embarked appears destined to fail. Such a settlement has no more likelihood of success in Namibia than it had in Zimbabwe.
47.	I reiterate the support of the Ivory Coast for the plan drawn up by the five Western Powers,  which led to the plan of action adopted by the Security Council for the accession of Namibia to independence  that was the subject of its resolution 435 (1978). We hope that the obstacles arising from the interpretation of certain provisions of that plan will soon be surmounted as a result of the persevering efforts of the five Powers and of the Secretary-General of the United Nations.
48.	In this perspective, and reaffirming the inalienable right of the Namibian people to independence, we appeal urgently to South Africa to give proof of its goodwill and understanding, and to co-operate with the United Nations, without vacillation or reservations based on narrow interests, in putting the Security Council's plan of action into practice.
49.	The history of peoples tell us that any who attempt indefinitely to base a political regime on the inequalities suffered by the majority, and to deprive that majority of its freedom and dignity, expose themselves sooner or later to violent changes and the loss of the very interests they are seeking to protect by such means.
50.	Hence we once again urge the Government of South Africa to introduce peacefully, before it is too late, the changes that are imperative in order that the odious system of apartheid and racial discrimination shall disappear forever from South Africa.
51.	There are situations in which the blind implementation of rules and principles can be counter-productive and unrealistic. This seems to be the case in Western Sahara. It seems to us, on reflection, that, beyond the right of self-determination, to which we are all deeply attached and which we would like to see applied to that Territory, there are the facts of the situation in the region which cannot be overlooked if there is a real desire to settle the Western Sahara conflict peacefully. We believe that it is by the concerted effort of all the parties concerned, and not by their confrontation, that it will be possible to find the bases of a satisfactory and lasting solution of this conflict. Therefore we must work to bring about an atmosphere conducive to this concerted action, without which we see no immediate hope of a solution.
52.	It is unanimously agreed that only a global solution to the Middle East conflict can bring peace to that region. Nor does anyone deny that there can be no over-all settlement without a just and equitable political solution of the Palestinian problem.

53.	It seems to us that, despite the criticisms that can be made about the agreements they have led to so far, the negotiations between Egypt and Israel, with the assistance of the United States, have as their objectives the over-all settlement of the conflict and the establishment of peace in the Middle East.
54.	But it is clear that these objectives cannot be attained without the participation in the negotiations of the various parties concerned, particularly the Palestinians. This participation will be obtained on the following two conditions. First, recognition by Israel of the Palestinian reality and of the PLO, whose representative is recognized by the great majority of members of the international community. Secondly, recognition by the PLO of the Israeli reality and of the right of Israel to exist.
55.	Therefore, we appeal urgently to both Israel and the PLO to change their way of thinking and recognize each other. As long as Israel and the PLO are intransigent and refuse to recognize each other, the chances of an over-all settlement seem to be slim.
56.	We would be doing useful work indeed if, instead of turning our backs on reality and condemning the efforts of those who, in good faith and motivated by goodwill, patiently seek a peaceful and satisfactory solution to this conflict, we were to use our good relations and our influence with Israel and the PLO to bring them mutually to recognize each other and thus remove the only major obstacle to the establishment of a climate of confidence conducive to the initiation of a dialogue among all the parties concerned. Such a dialogue could, completely and finally, settle the question of the Middle East and bring peace to that region, a peace which we all so ardently desire.
57.	In particular, it is highly desirable for the Security Council to adopt, without farther delay, a resolution sanctioning the rights of the Palestinian people.
58.	We reaffirm our full support for Security Council resolutions 242 (1967) and 338 (1973) and General Assembly resolution 3236 (XXIX), which form the basis for an over-all just and lasting settlement of the conflict, namely, the withdrawal of Israel from the Arab territories it has occupied since 1967; recognition of the inalienable rights of the Palestinian people, including the right to a homeland; the right of all States of the region, without exception, to live in peace within secure, recognized and guaranteed boundaries.
59.	All those who, like us, are moved and saddened by the destruction and suffering in Lebanon cannot but ardently desire a permanent and final settlement of the conflict in the Middle East. Indeed, it goes without saying that such a settlement would at the same time bring peace and national unity to that country which is so dear to our hearts.
60.	It would be a grave error to be satisfied with the situation prevailing in Cyprus or to be complacent about it. It has created problems without providing a solution. It carries within it the seeds of a conflict of unforeseeable dimensions.
61.	We are pleased with the 10-point agreement providing for a resumption of the intercommunal talks, concluded under the auspices of the United Nations Secretary-General. We hope that the difficulties which have been brought about by the suspension of the talks after the conclusion of that agreement will soon be overcome, as a result of the two communities taking into consideration their own interests, and establishing between them the necessary dialogue for a just and lasting settlement of the Cyprus question, one which takes into account their legitimate aspirations on the basis of Security Council resolution 365 (1974) and General Assembly resolution 3212 (XXIX), in particular their provisions regarding the withdrawal of foreign forces from that country.
62.	The great Powers have found an arena for their rivalry, namely in Kampuchea. We deplore the situation prevailing in that country. We deplore it all the more since it brings into question the very principles which are dear to the United Nations. The situation is, for us, a denial of the policy of non-alignment which both sides to the conflict claim to follow. We believe that in order to attain the fundamental objective, which is peace, the non-aligned countries must apply the principle of absolute neutrality. That can only be possible if there is domestic peace within each non-aligned country, peace among the non-aligned countries, and peace between the non-aligned countries and the rest of the world. Only neutrality thus defined will protect the non-aligned countries from foreign intervention and guarantee their independence from the great Powers, without which there can be no non-alignment.
63.	We call on all the parties to withdraw the conflict in Kampuchea from the arena of great-Power rivalry, to place it in that of indispensable peace among the non- aligned countries and to begin talks with a view to a peaceful settlement in accordance with the principles of respect for the sovereignty and territorial integrity of States, non-interference in the internal affairs of other States and the non-use of force.
64.	While it is fitting to rejoice at the signing by the United States of America and the Soviet Union of a second agreement on the limitation of strategic weapons and to hope for its early ratification, we cannot lose sight of the long and difficult road which must yet be travelled to reach our final objective, namely, general and complete disarmament.
65.	We should like to express once again our profound concern at the grave danger which the arms race and the mindless stockpiling of weapons of mass destruction pose for mankind.
66.	In this International Year of the Child, we should like once again to draw the attention of the responsible Powers to the imperative need to halt the arms race and to place science and technology at the service of the total development of man rather than at the service of his destruction, so that among the millions of human beings born each year, large numbers will no longer be condemned to illiteracy, malnutrition, famine or premature death.
67.	To work for the cessation of the arms race and the elimination of the spectre of the destruction of the human species, which loom over us in the form of the arsenals of the great Powers, is to act in favour of human rights, because the first human right is the right to live. That is why we are most indignant at the tortures and massacres of human beings which are the hallmark of certain regimes. We are also concerned by the violations of human rights, because they cause an exodus of refugees and conflicts between States.
68.	Ways must be sought that are likely to increase the effectiveness of the role of the United Nations in ensuring respect for human rights. We hope that the establishment of the Committee on Human Rights for Africa by the Organization of African Unity [OAU], which responds to the wishes of the United Nations, will make it possible to ensure the promotion and protection of human rights on that continent.
69.	The violation of human rights, when it deprives society of human resources or prevents them from developing, which is so often the case, constitutes an obstacle to development. Conversely, disease, malnutrition, hunger—to mention only the worst ills that are characteristic of the developing countries—are obstacles to the enjoyment of human rights. Development therefore conditions the enjoyment of human rights. Hence, it is a fundamental human right.
70.	Thus we cannot but welcome the agreement on the fundamental elements of a Common Fund for commodities, and we appreciate, despite their inadequacy, an increase in the quotas and the new special drawing rights of the IMF.
71.	But how can we fail to express our deep distress when the official development assistance supplied by the most generous among the rich countries amounts to barely half of the 0.70 per cent of the gross national product set by the United Nations, while military expenditures exceed the astronomical sum of $400 billion and continue to rise? How can we not express our profound disappointment at the meagre results of the fifth session of UNCTAD, the difficulties encountered by the Committee of the Whole Established under General Assembly Resolution 32/174 in applying that resolution and in reactivating the important negotiations within the United Nations system, and the scant progress achieved by the Preparatory Committee for the New International Development Strategy?
72.	It is imperative and urgent that the developed countries should be more attentive to the legitimate aspirations of the developing countries and take tangible steps to begin an irreversible process that will lead to the structural changes essential to the establishment of a new, fairer and more equitable economic order.
73.	We welcome the efforts to diversify sources of energy in order to meet the growing needs in this field. We hope that this diversification will not prevent satisfaction of the legitimate claims of the oil-producing countries from being met, just as we hope that these countries will take into account the interests of the other countries, particularly the developing countries most affected by the energy crisis.
74.	How happy we would be if, by thus clearly revealing the interdependence of peoples, the energy crisis finally proved to be beneficial by making them more conscious of the convergence of their interests and the need to build a more united world by resolving together, through concerted action and dialogue, the problems which condition our common future.
75.	The United Nations Organization has a particular responsibility in this noble and exalting task, but cannot fully assume it unless, in accordance with the desire expressed by His Holiness Pope John Paul II, on 2 October last:
"... the United Nations ... never [ceases] to be the forum, the high tribune, from which all man's problems are appraised in truth and justice." 